Citation Nr: 0031545	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right epididymitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

At a July 2000 hearing before the undersigned member of the 
Board, the veteran's representative brought up a claim for 
special monthly compensation and a claim for service 
connection for impotence.  The representative also questioned 
whether the veteran had been granted service connection for 
the correct testicle.  These matters are referred to the RO 
for appropriate action.

Further medical evidence was submitted to the Board in 
September 2000 along with a waiver of RO review.  This 
evidence has been considered in the following decision.

The record reveals that the veteran was awarded a Combat 
Action Ribbon and a Navy Commendation Medal for his combat 
experiences.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran is unemployable due to his service-connected 
post-traumatic stress disorder.

3.  The veteran's right testes is of normal size and 
consistency, and he has not been shown to have had any 
episodes of right epididymitis since service connection was 
granted, effective in August 1996.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996)

2.  The criteria for a compensable rating for right 
epididymitis have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7599-7523, 7525 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

This appeal stems from a rating decision in April 1997, which 
granted service connection and a 50 percent rating for post-
traumatic stress disorder, and which granted service 
connection and a noncompensable rating for right 
epididymitis.  Service connection for each of these 
disabilities was made effective from August 30, 1996.  The 
Board notes that separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

I.  Post Traumatic Stress Disorder

The veteran was examined by a VA clinical psychologist in 
December 1996.  The VA examiner found the veteran to have 
chronic severe post-traumatic stress disorder with 
considerable depression and anxiety.  This examiner also 
found the veteran to have substantial cognitive social and 
occupational impairment.  The veteran's global assessment of 
functioning (GAF) score was 45 and his social and 
occupational functioning assessment scale (SOFA) was 40.  The 
VA examiner noted that the veteran was unemployable.  

The veteran underwent a private rehabilitative evaluation and 
employability assessment in January 1997.  The veteran 
reported that he last worked in 1991.  He indicated that he 
had had a very poor work history after returning from 
Vietnam, having held over 20 jobs.  The private psychologist 
noted that the veteran complained of difficulties with 
nightmares, flashbacks, hyper-vigilance and anger control.  
He complained of difficulty dealing with figures of authority 
and getting close to others.  He reported numbing of emotions 
and feelings of guilt and worthlessness.  Based on her 
interview with the veteran and her review of the veteran's 
medical records, it was the licensed psychologist's 
professional opinion that the veteran was not a viable 
rehabilitative candidate due to his service-connected post-
traumatic stress disorder.  She stated that the veteran was 
unable to sustain substantial gainful work activity because 
of severe symptoms related to his military experience.  She 
noted that the veteran was unable to concentrate and had 
difficulty with anger control.  The veteran had difficulty 
getting along with supervisors and co-workers.  He distanced 
himself and isolated himself within the community.  

The veteran received inpatient treatment at a VA facility for 
his post-traumatic stress disorder for over five weeks in 
February and March 1997.  On discharge, his GAF score was 
41/50.

On VA psychiatric examination in May 1997 the veteran was 
quiet, soft spoken and subdued.  The veteran was extremely 
difficult to understand due to the volume of his speech and 
he did not increase the volume of his voice in spite of 
repeated requests to speak louder.  The veteran appeared 
preoccupied and distracted and not totally attentive to the 
proceedings during the examination.  The diagnoses included 
post-traumatic stress disorder and the GAF score was noted to 
be 50.  The veteran was again afforded a VA psychiatric 
examination in August 1997 from the same VA psychiatrist.  
The objective findings, diagnoses, and GAF were the same as 
in the May 1997 examination.

The veteran was examined by a VA psychologist in July 1997.  
The examiner noted that the veteran exhibited significantly 
florid post-traumatic stress disorder symptoms that were 
chronic and consistently clustered in the severe range.  The 
veteran also exhibited psychotic features associated with his 
war trauma.  The examiner referred the veteran to a VA 
facility for inpatient treatment.  The examiner noted that 
the veteran had severely impaired social-occupational 
functioning.  It was the VA examiner's opinion that the 
veteran was unable to obtain or retain employment, and that 
he was clearly unemployable.  The veteran's GAF score was 
noted to be 38.

At a July 1997 hearing before a hearing officer at the RO, 
the veteran testified that he didn't associate with people 
other than his relatives.  He had had trouble getting along 
with co-workers in the past and had lost jobs due to that.  
The veteran reported nightmares of Vietnam and 
hypervigilance.  He stated that he was taking three 
medications for treatment of his post-traumatic stress 
disorder.

The veteran received inpatient treatment at a VA facility for 
his post-traumatic stress disorder for over four weeks in 
October and November 1997.  Discharge diagnoses include 
chronic post-traumatic stress disorder and the veteran's GAF 
score was noted to be 40.

On VA examination in March 1998 the veteran had difficulty 
thinking and responding to questions.  Attempted handwriting 
was slow and laborious.  The veteran's speech was diminished 
in volume and amplitude.  His conversation was monotonous, 
with no change in tone, but coherent.  Facial expression was 
unchanged, irrespective of the subject matter under 
discussion.  The diagnoses included post-traumatic stress 
disorder and the veteran's GAF score was 50.

At the July 2000 travel Board hearing the veteran testified 
that he had nightmares, trouble sleeping and trouble dealing 
with people due to his post-traumatic stress disorder.  He 
stated that he had not worked since 1994 and that he was on 
medication due to his post-traumatic stress disorder.  He 
further stated that he received monthly individual and 
monthly group therapy for treatment of his post-traumatic 
stress disorder.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder is currently evaluated as 50 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).  The 
RO has properly considered both the former version of this 
diagnostic code as well as the amended version which became 
effective November 7, 1996.  Since his appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have whichever set of regulations--old or new-
-provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A 50 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation, under the former criteria, 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. §  4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

In December 1996 and in July 1997, a VA examiner found that 
the veteran's post-traumatic stress disorder symptoms were 
severe.  On both occasions he noted that the veteran was 
unemployable due to his post-traumatic stress disorder.  The 
veteran was also noted to be unemployable due to post-
traumatic stress disorder by a private rehabilitative 
psychologist in January 1997.  The Board notes that the 
veteran is on continuous medication and therapy for his post-
traumatic stress disorder.  On two occasions he has spent 
over a month as an inpatient at a VA medical center for 
treatment of post-traumatic stress disorder.  The record 
further reflects that the veteran has been unemployed since 
at least 1994.  Based upon the medical evidence and the 
Board's observation of the veteran at the July 2000 hearing, 
the Board is satisfied that the symptoms of the veteran's 
post-traumatic stress disorder are of sufficient persistence 
and severity to render the veteran demonstrably unable to 
maintain employment.  Therefore, the veteran meets the former 
criteria for a 100 percent schedular rating, and the amended 
criteria need not be recited. 

II.  Increased Rating - Right Epididymitis

The veteran seeks a compensable rating for right 
epididymitis.  The record reveals that the veteran underwent 
a left orchiectomy in September 1989.  The Board notes that 
service connection is not in effect for residuals of a left 
orchiectomy.  At the July 1997 hearing before a hearing 
officer the veteran testified that he had problems performing 
sex.  At the July 2000 travel Board hearing the veteran 
stated that he had not been seeing a doctor recently for 
epididymitis and that he was not taking medication for 
epididymitis.  

The record contains July 1997 and February 1998 letters from 
Michael M. Makedonsky, Ph.D. a licensed psychologist.  Dr. 
Makedonsky indicated that the veteran claimed to have sexual 
impotency due to an injury in service.  It was the 
psychologist's opinion that the veteran had sexual 
dysfunction associated with service and that he needed sex 
therapy to resolve his internal conflicts regarding his 
dysfunction.  

On VA examination in August 1997 the examiner noted that the 
left orchiectomy was not connected to the veteran's service.  
Examination revealed the right testes to be of normal size 
and consistency.  The examiner noted that the veteran had 
reduced sexual function due to aging, depression, and 
medications.  It was clinically opined that the reduced 
sexual function was unrelated to epididymitis.  In a November 
1997 addendum the VA examiner noted that the veteran had had 
epididymitis in the past but did not currently have active 
epididymitis.

Private medical records, dated in July 2000 and received by 
the Board in September 2000 with a waiver of RO review, 
reveal treatment for erectile dysfunction.  These records 
make no reference to right epididymitis.

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000). The record reflects that the veteran is presently 
rated under the analogous criteria for complete atrophy of 
the testis.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  The 
Rating Schedule provides ratings for complete atrophy of one 
testis (0 percent) and of both testes (20 percent).

The Board has also considered the application of Diagnostic 
Code 7525 for chronic epididymo-orchitis, which is rated as 
urinary tract infection.  A 10 percent rating is warranted 
for urinary tract infection necessitating long-term drug 
therapy, 1 to 2 hospitalizations per year and/or requiring 
intermittent intensive management.  Recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times a year) and/or requiring continuous 
intensive management warrants a 30 percent rating.  38 C.F.R. 
§ 4.115a.

Service connection is established for epididymitis of only 
one testicle.  Manifestations of nonservice-connected 
disability are not for consideration.  38 C.F.R. § 4.31 
(2000).  Additionally, when examined in August 1997 the 
veteran's right testis was of normal size and consistency.  
Accordingly he does not meet the criteria for a compensable 
rating under Diagnostic Code 7523 for atrophy of the testis.  
This examination revealed that the veteran did not currently 
have right epididymitis.  Since the recent medical evidence 
of record fails to show that the veteran has experienced any 
symptoms of right epididymitis the veteran does not meet the 
criteria for a compensable rating under Diagnostic Code 7525.  
A compensable rating for right epididymitis is not warranted.  

Since no right epididymitis symptoms have been noted since 
August 1996, the date service connection became effective, 
staged compensable ratings for right epididymitis are not 
warranted.  See Fenderson.



ORDER

An increased rating of 100 percent for post-traumatic stress 
disorder is granted, subject to the law and regulation 
governing the award of monetary benefits.

Entitlement to a compensable rating for right epididymitis is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


